Name: Commission Directive (EU) 2015/653 of 24 April 2015 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  transport policy
 Date Published: 2015-04-25

 25.4.2015 EN Official Journal of the European Union L 107/68 COMMISSION DIRECTIVE (EU) 2015/653 of 24 April 2015 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 8 thereof, Whereas: (1) The codes and sub-codes set out in Annex I to Directive 2006/126/EC should be updated in the light of technical and scientific progress, especially in the field of vehicle adaptations and technical support for drivers with disabilities. (2) To take into account new technological developments, the codes and sub-codes should be function-oriented. For reasons of administrative simplification some codes should also be deleted, merged with other codes or shortened. (3) To reduce the burden on drivers with disabilities, it should be made possible where appropriate for those drivers to drive a vehicle without technical adaptation. Since modern vehicle technology allows drivers to operate certain regular vehicles with limited force, e.g. for steering or braking, and in order to enhance flexibility for drivers whilst ensuring safe operation of the vehicle, codes should be introduced that could allow driving of vehicles which are compatible with the maximum force the driver is able to produce. (4) Certain codes which are currently restricted to medical conditions may also be relevant for other road safety purposes by limiting high risk situations, e.g. in the case of novice or elderly drivers. Thus a section should also be created for these codes on limited use. (5) To enhance road safety, several Member States have or are planning programmes restricting drivers to drive only vehicles equipped with an alcohol interlock. To facilitate the deployment and acceptance of alcohol interlock devices and taking into account the recommendation of the Study on the prevention of drink-driving by the use of alcohol interlock devices (2), a harmonised code should be introduced for this purpose. (6) In accordance with the Joint Political Declaration of Member States and the Commission of 28 September 2011 on explanatory documents (3), Member States have undertaken to accompany, in justified cases, the notification of their transposition measures with one or more documents explaining the relationship between the components of a directive and the corresponding parts of national transposition instruments. (7) Directive 2006/126/EC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 2006/126/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2017 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 403, 30.12.2006, p. 18. (2) Study on the prevention of drink-driving by the use of alcohol interlock devices, see: http://ec.europa.eu/transport/road_safety/pdf/behavior/study_alcohol_interlock.pdf (3) OJ C 369, 17.12.2011, p. 14. ANNEX In Annex I, Section 3 of Directive 2006/126/EC concerning page 2 of the driving licence, point (a), point (12) is replaced by the following: 12. additional information/restriction(s), in code form, facing the category affected. The codes shall be as follows:  codes 01 to 99: harmonised European Union codes DRIVER (medical reasons) 01. Sight correction and/or protection 01.01. Glasses 01.02. Contact lens(es) 01.05. Eye cover 01.06. Glasses or contact lenses 01.07. Specific optical aid 02. Hearing aid/communication aid 03. Prosthesis/orthosis for the limbs 03.01. Upper limb prosthesis/orthosis 03.02. Lower limb prosthesis/orthosis VEHICLE ADAPTATIONS 10. Modified transmission 10.02. Automatic selection of gear ratio 10.04. Adapted transmission control device 15. Modified clutch 15.01. Adapted clutch pedal 15.02. Hand operated clutch 15.03. Automatic clutch 15.04. Measure to prevent obstruction or actuation of clutch pedal 20. Modified braking systems 20.01. Adapted brake pedal 20.03. Brake pedal suitable for use by left foot 20.04. Sliding brake pedal 20.05. Tilted brake pedal 20.06. Hand operated brake 20.07. Brake operation with maximum force of ¦ N (*) (for example: 20.07(300N) ) 20.09. Adapted parking brake 20.12. Measure to prevent obstruction or actuation of brake pedal 20.13. Knee operated brake 20.14. Brake system operation supported by external force 25. Modified accelerator system 25.01. Adapted accelerator pedal 25.03. Tilted accelerator pedal 25.04. Hand operated accelerator 25.05. Knee operated accelerator 25.06. Accelerator operation supported by external force 25.08. Accelerator pedal on the left 25.09. Measure to prevent obstruction or actuation of accelerator pedal 31. Pedal adaptations and pedal safeguards 31.01. Extra set of parallel pedals 31.02. Pedals at (or almost at) the same level 31.03. Measure to prevent obstruction or actuation of accelerator and brake pedals when pedals not operated by foot 31.04. Raised floor 32. Combined service brake and accelerator systems 32.01. Accelerator and service brake as combined system operated by one hand 32.02. Accelerator and service brake as combined system operated by external force 33. Combined service brake, accelerator and steering systems 33.01. Accelerator, service brake and steering as combined system operation by external force with one hand 33.02. Accelerator, service brake and steering as combined system operation by external force with two hands 35. Modified control layouts (lights switches, windscreen wiper/washer, horn, direction indicators, etc.) 35.02. Control devices operable without releasing the steering device 35.03. Control devices operable without releasing the steering device with the left hand 35.04. Control devices operable without releasing the steering device with the right hand 35.05. Control devices operable without releasing the steering device and the accelerator and braking mechanisms 40. Modified steering 40.01. Steering with maximum operation force of ¦ N (*) (for example 40.01(140N) ) 40.05. Adapted steering wheel (larger/thicker steering wheel section, reduced diameter, etc.) 40.06. Adapted position of steering wheel 40.09. Foot operated steering 40.11. Assistive device at steering wheel 40.14. One hand/arm operated alternative adapted steering system 40.15. Two hand/arm operated alternative adapted steering system 42. Modified rear/side view devices 42.01. Adapted device for rear view 42.03. Additional inside device permitting side view 42.05. Blind spot viewing device 43. Driver seating position 43.01. Driver seat height for normal view and in normal distance from the steering wheel and the pedals 43.02. Driver seat adapted to body shape 43.03. Driver seat with lateral support for good stability 43.04. Driver seat with armrest 43.06. Seat belt adaptation 43.07. Seat belt type with support for good stability 44. Modifications to motorcycles (sub-code use obligatory) 44.01. Single operated brake 44.02. Adapted front wheel brake 44.03. Adapted rear wheel brake 44.04. Adapted accelerator 44.08. Seat height allowing the driver, in sitting position, to have two feet on the surface at the same time and balance the motorcycle during stopping and standing. 44.09. Maximum operation force of front wheel brake ¦ N (*) (for example 44.09(140N) ) 44.10. Maximum operation force of rear wheel brake ¦ N (*) (for example 44.10(240N) ) 44.11. Adapted foot-rest 44.12. Adapted hand grip 45. Motorcycle with side-car only 46. Tricycles only 47. Restricted to vehicles of more than two wheels not requiring balance by the driver for starting, stopping and standing 50. Restricted to a specific vehicle/chassis number (vehicle identification number, VIN) Letters used in combination with codes 01 to 44 for further specification: a left b right c hand d foot e middle f arm g thumb LIMITED USE CODES 61. Limited to day time journeys (for example: one hour after sunrise and one hour before sunset) 62. Limited to journeys within a radius of ¦ km from holder's place of residence or only inside city/region 63. Driving without passengers 64. Limited to journeys with a speed not greater than ¦ km/h 65. Driving authorised solely when accompanied by a holder of a driving licence of at least the equivalent category 66. Without trailer 67. No driving on motorways 68. No alcohol 69. Restricted to driving vehicles equipped with an alcohol interlock in accordance with EN 50436. Indication of an expiry date is optional (for example 69  or 69(01.01.2016) ) ADMINISTRATIVE MATTERS 70. Exchange of licence No ¦ issued by ¦ (EU/UN distinguishing sign in the case of a third country; for example 70.0123456789.NL ) 71. Duplicate of licence No ¦ (EU/UN distinguishing sign in the case of a third country; for example 71.987654321.HR ) 73. Restricted to category B vehicles of the motor quadricycle type (B1) 78. Restricted to vehicles with automatic transmission 79. ( ¦) Restricted to vehicles which comply with the specifications indicated in brackets, for the application of Article 13 of this Directive 79.01. Restricted to two-wheel vehicles with or without side-car 79.02. Restricted to category AM vehicles of the three-wheel or light quadricycle type 79.03. Restricted to tricycles 79.04. Restricted to tricycles combined with a trailer having a maximum authorised mass not exceeding 750 kg 79.05. Category A1 motorcycle with a power/weight ratio above 0,1 kW/kg 79.06. Category BE vehicle where the maximum authorised mass of the trailer exceeds 3 500 kg 80. Restricted to holders of a driving licence for a category A vehicle of the motor tricycle type not having reached the age of 24 years 81. Restricted to holders of a driving licence for a category A vehicle of the two-wheel motorcycle type not having reached the age of 21 years 95. Driver holding CPC meeting the obligation of professional aptitude provided for by Directive 2003/59/EC until ¦ (for example 95(01.01.12) ) 96. Category B vehicles combined with a trailer with a maximum authorised mass exceeding 750 kg where the maximum authorised mass of such combination exceeds 3 500 kg but does not exceed 4 250 kg 97. Not authorised to drive a category C1 vehicle which falls within the scope of Council Regulation (EEC) No 3821/85 (**)  codes 100 and above: national codes valid only for driving in the territory of the Member State which issued the licence. Where a code applies to all categories for which the licence is issued, it may be printed under headings 9, 10 and 11;